IN THE
                           TENTH COURT OF APPEALS

                               No. 10-17-00228-CV

ULLJA KUNTZE,
                                                         Appellant
v.

SANDRA COWAN,
                                                         Appellee


                           From the 335th District Court
                              Burleson County, Texas
                               Trial Court No. 26,129


                                     ORDER

       Ullja Kuntze’s “Motion for Stay Request for All Nine Appellate Cases” filed on

July 19, 2018 is denied.


                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed August 29, 2018